Citation Nr: 0020027	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-34 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
February 1970, including combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection and assigned a 10 percent 
evaluation for post-traumatic stress disorder, effective 
February 13, 1997.  The veteran has perfected an appeal of 
the June 1997 decision, which appeal is now before the Board.

During the pendency of the appeal, the RO increased the 
rating for post-traumatic stress disorder from 10 to 50 
percent, effective February 13, 1997.

On a claim for an increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, even though the RO issued a decision 
awarding a higher rating, the veteran's appeal proceeds.  Id.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the instant case, the 
veteran is technically not seeking an increased rating since 
his appeal arises from the original assignment of a 
disability rating; rather, he contests the assignment of an 
initial disability rating.  However, when a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).


Factual Background

On an April 1997 VA social services report, the veteran 
indicated that he had served in Vietnam from February 1969 to 
February 1970 with combat exposure as a medic.  He complained 
of intrusive images of combat scenes several times daily with 
intense anxiety and anger.  Poor sleep with occasional 
nightmares, irritability, and intense anger on confrontation 
was reported.  Depression after angry episodes and difficulty 
in relationships with a resulting need for solitude was 
reported.  Avoidance of non-essential contact with people and 
anything precipitating memories of Vietnam was noted.  He 
reported a stable financial situation.  The veteran had no 
contact with his family, except for an occasional phone call 
to his mother; he also had phone contact with his children 
twice a week.  He had been divorced and suggested that his 
current relationship was "doomed" due to his feelings of 
detachment and inability to form a close emotional bond.  He 
reported spending his leisure time alone, taking care of his 
girlfriend's animals and watching television.  

The veteran had been employed as a mechanic for the last 15 
years but had difficulty with coworkers due to irritability 
and angry outbursts.  He had missed work on many occasions 
but had been able to maintain his job because of a 
sympathetic and supportive supervisor.  The examiner noted 
marked impairment in social relationships due to the 
intrusive images, anxiety, feelings of emotional detachment, 
and problems with anger and secondary depression, defended 
against by marked social isolation.  Marginal industrial 
adjustment was also noted.  Symptomatology consistent with 
post-traumatic stress disorder (PTSD) was assessed.

The veteran was afforded a VA PTSD examination in April 1997.  
He reported difficulty sleeping, detached feelings, 
difficulty concentrating, irritability or outbursts of anger, 
markedly diminished interest, recurrent recollections, night 
sweats and "resembling aspects of the trauma" in an 
accompanying examination form.  

During the PTSD examination, the veteran reported that he had 
private mental health treatment between 1976 and 1980 due to 
"deep depression."  He indicated that he had been having 
problems since service.  Following military service, he 
reportedly had two years of college.  He complained of having 
trouble working with people and had many different jobs after 
service.  He maintained his job as a mechanic for the past 15 
years but noted that he did not get along well with 
coworkers.

He complained of problems functioning around people, feelings 
of anxiety, and combativeness.  He reported intense outbursts 
of anger approximately every three months and lesser episodes 
several times per month.  He was prescribed medication two 
years prior to the examination, but stopped taking it because 
it made him feel emotionless.  Periods of demoralization and 
depression, difficulty concentrating and intrusive thoughts, 
with vivid and detailed images of combat, were reported.  He 
indicated that during intrusive thoughts, which could occur 
up to 100 times daily, he smelled high explosives and blood 
and was unaware of his surroundings.  He occasionally 
vocalized during the episodes.  The thoughts entailed 
anxiety, anger and fear, and sometimes led to anger 
outbursts.  Sleep disturbances were noted, and he 
occasionally woke gasping for air.  He reported feeling 
anxiety and mistrust around others.  He indictated that 
"people don't like working with me," finding him bossy and 
irritable.  Hyper-vigilant feelings, a startle-reaction, and 
feelings of detachment from others were noted.  He reported 
avoiding movies related to war and loud machinery.  He also 
indicated that he was less capable of normal emotions, and 
did not feel love.  He was divorced with two children.  He 
reported isolating himself and indicated that he thought his 
current relationship would soon end.

No evidence of psychosis was noted.  Cognition, orientation, 
memory and speech were noted as within normal limits.  The 
examiner reported that the veteran was tense and anxious.  
PTSD was assessed.  Severe stressors were found to be 
primarily PTSD symptoms, specifically frequent intrusive 
thoughts and generalized anxiety and irritability.  A Global 
Assessment of Functioning Scale (GAF) score of 55 was 
recorded.

The Minnesota Multiphasic Personality Inventory-2 (MMPI-2) 
test was administered in April 1997.  Results indicated 
significant evidence of severe depression with associated 
anxiety and agitation, frequently resulting in fears of loss 
of control.  His depression and agitation were enough to 
produce confusion, forgetfulness, and difficulties with 
concentration and attention.  The test administrator 
indicated that the veteran probably displayed obsessive 
ruminations, sleep disorders, suicidal ideation, and a 
chronic level of adjustment of marginal quality.

The veteran indicated in an undated statement that "[i]t is 
my intention to do all I can to stay in society but at times 
I feel society doesn't want me and at times I don't blame 
them."  He also complained of vivid memory with emotion of a 
particular battle.  

The veteran was afforded a VA mental examination in February 
1999.  In an accompanying questionnaire, the veteran 
complained of isolation, frequent intrusive thoughts, trouble 
getting along with coworkers, angry outbursts, sleep 
disturbance unless medicated, paranoia that any confrontation 
"will be life and death," depression, mistrust of people, 
lack of loving feeling, and an inability to concentrate.  

The VA examination report indicated that the veteran worked 
full-time in a heavy-duty garage and chose a shift when few 
coworkers were around because he feared being fired 
otherwise.  He reported being involved in a "serious 
confrontation" with three coworkers.  He also reported being 
involved in a confrontation in the lunchroom, and afterwards 
avoided the lunchroom.  He noted past problems with his 
supervisors, but indicated that he had been supported by one 
supervisor who was recently transferred.  He complained of 
increased intrusive thoughts of traumatic experiences in 
Vietnam, especially in the morning when it was dark.  He also 
noted that he kept his two-way radio off at work because it 
reminded him too much of Vietnam.  Several coworkers 
reportedly harassed him because he was a Vietnam veteran, and 
because he talked to himself.  He also noted that several 
coworkers "stick up for him and look out for him."  

The veteran was reportedly provoked into an altercation while 
driving and attacked people who made a derogatory comment to 
his daughter.  After he attacked the people who had taunted 
his daughter, a complete setback with increased anxiety, 
hyper-vigilance and PTSD was noted.  The examiner indicated 
the veteran had only recently begun to "calm back down 
towards baseline, although his baseline is always one of 
elevated anxiety with active PTSD symptoms."

The report indicated that the veteran was taking clonazepan 
and slept 6 to 7 hours per night, and did not take naps.  His 
significant other told him that he talked in his sleep, but 
he did not recall his dreams.  When he was not taking his 
medication, the veteran occasionally woke up with fear, drew 
his weapon and was unable to relax for several hours, fearing 
imminent attack.  He indicated that his daughter had been 
staying with him in the spring of 1998, and that his yelling 
during sleep had frightened her into another part of the 
house; she returned to her home in August 1998.  He reported 
frequent intrusive thoughts, which occurred "hundreds or 
thousands" times per day and caused him to lose his train of 
thought.  The examiner noted an avoidance response.  The 
veteran indicated that he avoided malls, movie theaters and 
war films, and only frequented grocery stores when few people 
were there.

The examiner noted that the veteran presented as tense and 
anxious, with a pronounced tremor in both arms and legs 
likely due to current anxiety.  No psychosis was noted.  
Cognition, orientation, memory and speech were within normal 
limits.  No homicidal or suicidal ideation was expressed.  
PTSD with intense stressors (PTSD symptoms and job 
environment) were diagnosed.  A GAF of 55 was recorded.


Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

Pursuant to the Ratings Schedule, a 50 percent disability 
rating for PTSD requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The nomenclature employed in 38 C.F.R. § 4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. § 
4.130.

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships. A GAF score of 
51 to 60 indicates that the examinee has moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 31 to 40 
indicates that the examinee has some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).


Analysis

Service connection is currently in effect for PTSD, which has 
been assigned a 50 percent disability evaluation.

The Board finds that the criteria for a 70 percent evaluation 
have not have not been met.  Although the veteran has 
impaired impulse control as reflected by his irritability and 
outbursts of anger, he does not exhibit symptoms such as 
suicidal ideation; obsessive rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, or neglect 
of personal appearance and hygiene.  While he has some 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), he has been able to adapt 
himself to work circumstances by altering his work shift; 
although he reports that many coworkers do not like him, he 
also reports that other stand up for him and are supportive 
of him.  Although he has difficulty with effective 
relationships, he is not unable to establish and maintain any 
such relationships.  

Although the April 1997 MMPI-2 test indicated that the 
veteran probably displayed suicidal ideation and obsessive 
ruminations, none was ever reported on the clinical 
evaluation, and the February 1999 examination specifically 
noted that there was no suicidal ideation.  Depression was 
reported during the April 1997 examination, the MMPI-2 test, 
and in the February 1999 mental examination questionnaire.  
However, the veteran has been able to function independently, 
appropriately and effectively, as evidenced by his ability to 
maintain a job for 15 years.  He also has difficulty 
establishing and maintaining effective relationships, as 
evidenced by his relationship with a significant other, his 
children, several coworkers, and a supervisor.  However, 
again he has been able to maintain employment steadily for 
many years.

Finally and significantly, as noted above, the examiner 
assigned a GAF scale score of 55 in both the April 1997 and 
February 1999 examinations, reflecting an evaluation of only 
moderate symptomatology.  Thus, the symptomatology based on a 
review of all the medical reports does not show symptoms of 
the severity and persistence to warrant a 70 percent rating.  
The preponderance of the evidence is against the assignment 
of a 70 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  A 100 percent disability evaluation 
under this diagnostic code would require an even more severe 
degree of impairment involving total occupational and social 
impairment, which has not been shown by the record.

Extraschedular ratings are for consideration when there is an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 9411, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any periods of hospitalization for his service- 
connected PTSD.  The evidence in the claims file does not 
demonstrate marked interference with employment as the result 
of the service-connected disability.  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling, 
is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

